Title: Conversation with George Hammond, [15 November–3 December 1792]
From: Hammond, George,Hamilton, Alexander
To: 



Philadelphia [November 15–December 3, 1792]

In a recent conversation which I have had with Mr Hamilton, that Gentleman informed me that this government has in its possession the most indisputable proofs of an active interference on the part of the Spanish government in exciting the Creeks and Cherokees to war against the United States. He added that Baron Corrondolet, Governor of West Florida, had furnished the Indians with considerable supplies and ammunition for carrying into effect their hostile purposes. A confidential communication of these circumstances has been made to the two houses of Congress, but as during the reading of those papers, the doors were shut, I have not yet been able to ascertain the precise extent of the information submitted.
